                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  UNITED STATES OF AMERICA
                                                    Criminal No. 3:10CR85 (JBA)
           v.

  LOUIS RUDOLPH                                     April 19, 2019

           ORDER MODIFYING SENTENCE PURSUANT TO THE FIRST STEP ACT

       Upon motion of Defendant Louis Rudolph, pursuant to the First Step Act, Pub. L. 115-391,

132 Stat. 5194 (2018), it is ordered that the motion is granted as follows: the sentence previously

imposed as to Count One, in the judgment dated January 19, 2011, is hereby reduced from 137

months of imprisonment to time served, and from 60 months of supervised release to 48 months.

       Except as otherwise provided, all provisions of the judgment dated January 19, 2011 shall

remain in effect.

       Defendant was also sentenced in January 2011 to 120 months of imprisonment on Count

Three. As of April 2019, Defendant has served 115 months of imprisonment. Defendant and the

Government appear to agree that Defendant has therefore completed his required period of

imprisonment. (See Govt. Resp. [Doc. # 57] at 2. (Defendant’s “service of 115 months of

imprisonment has likely satisfied the sentence of imprisonment on Count 3 (assuming he has

received minimal credit for good conduct, his service of 115 months has likely satisfied the 120-

month sentence imposed on Count 3)”).) If so, Defendant is entitled to immediate release from

custody.
       The Government is directed to notify the Court by 5:00 p.m. on Monday, April 22, 2019 of

any objection by the Bureau of Prisons to the parties’ understanding that Defendant has satisfied

his sentence of imprisonment on Count Three. If no such objection has been filed with the Court

by that time, Defendant shall be immediately released from FCI Beckley in Beaver, West Virginia

to return to East Hartford, Connecticut to live with his family.



                                              IT IS SO ORDERED.

                                              /s/
                                              Janet Bond Arterton, U.S.D.J.


                                    Dated at New Haven, Connecticut this 19th day of April 2019.




                                                 2
